           Case 2:20-cv-00206-JTR Document 20 Filed 09/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

CYRUS ROBINSON                                                                 PLAINTIFF

V.                           CASE NO. 2:20-CV-206-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration 1                                            DEFENDANT

                                         ORDER

       Plaintiff, Cyrus Robinson, seeks judicial review of the administrative denial

of his claims for disability insurance benefits. Doc. 2. The Commissioner has filed

an Unopposed Motion to Reverse and Remand for further administrative

proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g). Doc. 19. The

Motion states that Robinson’s counsel does not oppose the requested reversal and

remand. Id. at 1. Under the circumstances, remand is appropriate.

       Accordingly, the Commissioner’s Unopposed Motion to Reverse and

Remand, Doc. 19, is GRANTED. The Commissioner’s prior decision is

REVERSED, and this matter is REMANDED for further administrative proceedings

and issuance of a new decision. This is a “sentence four” remand within the meaning

of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).




       1
       On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of the Social Security
Administration and is substituted as the Defendant in this action. Fed. R. Civ. P. 25(d).
 Case 2:20-cv-00206-JTR Document 20 Filed 09/21/21 Page 2 of 2




SO ORDERED, this 21st day of September, 2021.



                            ___________________________________
                            UNITED STATES MAGISTRATE JUDGE




                              2
